962 A.2d 526 (2009)
197 N.J. 255
In the Matter of Russell T. KIVLER, an Attorney at Law.
D-20 September Term 2008
Supreme Court of New Jersey.
January 7, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-155, 08-156, 08-159, 08-167, 08-244, 08-245, 08-246, and 08-247, recommending on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), the disbarment of RUSSELL T. KIVLER, formerly of HAMILTON SQUARE, who was admitted to the bar of this State in 1973, and who has been suspended from the practice of law since February 5, 2007;
And the Disciplinary Review Board having determined that respondent's unethical conduct in eight matters included violations of RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep the client reasonably informed), RPC 1.16(d) (failure to surrender papers to client on termination of representation), RPC 3.4(c) (failure to comply with the rules of a tribunal), RPC 8.1(b)( failure to cooperate with disciplinary authorities), RPC 8.4(d) (conduct prejudicial to the administration of justice), and failure to comply with the requirements of Rule 1:20-20;
*527 And RUSSELL T. KIVLER having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that RUSSELL T. KIVLER be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that RUSSELL T. KIVLER be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.